Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 7, 2021 has been accepted and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL: Real-Time Patient and Staff Radiation dose Monitoring in IR practice, published December 9, 2016, by Sailer et al. (Sailer).
Regarding claim 1, Sailer discloses an exposure dose display device comprising: 
an exposure dose data storage part that stores exposure dose data indicating a relationship between exposure dose information and exposure time information (see page 422, the exposure dose data storage part is the memory in the Personal Dose Meter (PDM) that stores does data indicating a relationship between exposure dose information and exposure time information, See page 422, discloses that the PDM stores the personal dose that a staff member is exposed to and this dose is co-
an X-ray image storage part that, together with imaging time information given to an X-ray image, stores the X-ray image imaged by an X-ray imaging apparatus when performing an X-ray examination (see page 422, discloses that patient radiation dose reports from the x-ray system includes dose area and image acquisition type are collected and core-registered, which inherently requires the imaging time information); 
an information linking part that links the exposure dose data stored in the exposure dose data storage part and the X-ray image stored in the X-ray image storage part with use of the exposure time information and the imaging time information (see page 422 discloses that the staff data from the PDM and the collected patient data are co-registered or linked); and 
an exposure dose display part that, on a basis of the exposure dose data and the X-ray image that are linked by the information linking part, displays the exposure dose corresponding to the X-ray examination or the exposure dose corresponding to the X-ray image at the X-ray examination (see paragraph 424 discloses real-time qualitative feedback on the current dose rate was provided and thus, the dose data was displayed corresponding to the x-ray image at x-ray examination). 
Regarding claim 2, Sailer discloses the exposure dose display device according to claim 1, wherein the exposure dose data indicating the relationship between the exposure dose information and the exposure time information is prepared by an exposure measurement system that records an exposure dose measured by a personal dosimeter together with time information (see page 422, discloses a PDM or personal dose meter that relays the exposure dose information in real-time). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sailer in view of NPL: DoseAware Base Station Package instructions for Use, Published online on 1/18/2010 on the FCC ID website at  https://apps.fcc.gov/oetcf/eas/reports/ViewExhibitReport.cfm?mode=Sum&calledFromFrame=N&RequestTimeout=500&application_id=SzAObC1%2Bteo8%2B4%2BYepvqqw%3D%3D&fcc_id=XWK8603021 

https://fccid.io/XWK8603021/User-Manual/User-manual-Dose-aware-1228983.pdf (DoseAware User Manual).
Regarding claim 3, Sailer discloses an exposure dose display device comprising: 
an exposure dose data storage part that stores exposure dose data indicating a relationship between exposure dose information and exposure time information (see page 422, the exposure dose data storage part is the memory in the Personal Dose Meter (PDM) that stores does data indicating a relationship between exposure dose information and exposure time information, See page 422, discloses that the PDM stores the personal dose that a staff member is exposed to and this dose is co-registered with patient information and is done in real-time, thus the detected dose by the PDM must inherently record the exposure time in order to co-register the patient information); 
an X-ray image storage part that, together with imaging time information given to an X-ray image, stores the X-ray image imaged by an X-ray imaging apparatus when performing an X-ray examination (see page 422, discloses that patient radiation dose reports from the x-ray system includes dose area and image acquisition type are collected and co-registered, which inherently requires the imaging time information); 
a workstation that links the exposure dose data stored in the exposure dose data storage part and the X-ray image stored in the X-ray image storage part with use of the exposure time information and the imaging time information (see page 422, discloses that patient radiation dose reports from the x-ray system includes dose area and image acquisition type are collected and co-registered, see also page 422,  second column, end of second paragraph discloses using software to co-register the data and 
an exposure dose display part that displays the first exposure dose corresponding or the second exposure dose. 
A conventional DoseAware workstation as shown in the DoseAware manual calculates a first exposure dose corresponding to the x-ray image (see section 3.3.2, the graph shows the start of dose exposure at particular time which corresponds to a procedure such as imaging), or on a basis of a start time and an end time of the x-ray examination received from the x-ray imaging apparatus, a second exposure dose corresponding to the x-ray examination; and
An exposure dose display that displays the first exposure dose (see section 3.3.2) corresponding or the second exposure dose. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Sailer with the invention as disclosed by the DoseAware Manual as it would merely result in combining prior art elements according to known methods to yield predictable results. 
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Sailer does not teach “an exposure dose data storage part that stores exposure dose data indicating a relationship between dose information and exposure time information.” (See pages 5-6 of the Remarks). The Examiner respectfully disagrees. Sailer teaches a Philips DoseAware PDM that tracks dose in real-time. DoseAware PDM’s detect both dose and time of exposure (See 
Applicant further argues that Sailer does not teach “an information linking part that links the exposure dose data stored in the exposure dose data storage part and the x-ray image stored in the x-ray image storage part with use of the exposure time information and the imaging time information.” (see pages 6-7). The Examiner respectfully disagrees. Sailer teaches determining the dose and the acquisition type (fluoroscopy, DSA, roadmap or 3D imaging), meaning that the exposure data is registered or linked with the image or dose acquisition type. Thus, 3-D imaging is linked with the corresponding dose data (see page 422, material and methods). Thus, applicant’s argument is not persuasive.
Applicant further argues that Sailer does not teach “an exposure dose display that, on a basis of the exposure dose data and the x-ray image that are linked by the information linking part, displays the exposure dose corresponding to the x-ray examination of the exposure dose corresponding to the x-ray image at the x-ray examination.” (see page 7). The Examiner respectfully disagrees Sailer teaches on page 422 that the dose is co-registered with the acquisition type which includes 3D imaging and is displayed. See, for example, figures 1 and 2 displays the dose for a particular operator for a particular procedure and the DoseAware PDM determines the date/time and dose. Thus, applicant’s arguments are not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884